Citation Nr: 0421452	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  02-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an extension of a temporary total 
convalescent rating under 38 C.F.R. § 4.30 beyond August 2, 
2001.

2.  Entitlement to an extension of a temporary total 
convalescent rating under 38 C.F.R. § 4.30 beyond November 
30, 2001.

3.  Entitlement to an increased rating for residuals of a 
left ankle injury, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1985 to January 1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2002, a 
statement of the case was issued in October 2002 and a 
substantive appeal was received in November 2002.

The record reflects that by way of correspondence dated 
September 2001, the veteran requested entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  Additionally, by way of correspondence dated June 
2002, the veteran's representative requested Paragraph 30 
benefits based on the veteran's surgery in June 2002.  It 
also appears that the veteran may have underwent additional 
surgery in January 2004.  These matters are hereby referred 
to the RO for appropriate action.

In view of the partial grant of the veteran's appeal for 
reasons hereinafter explained, the Board has listed the 
issues as they appear on the first page of this decision. 

The issues of entitlement to a temporary total convalescent 
rating under 38 C.F.R. § 4.30 beyond November 30, 2001 and 
entitlement to an increased rating for residuals of a left 
ankle injury are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if additional action is required on his part.




FINDING OF FACT

Post-operative residuals of surgical treatment for the 
veteran's service-connected left ankle disability effectively 
prohibited regular weight bearing through November 30, 2001.


CONCLUSION OF LAW

The criteria for entitlement to an extension of a temporary 
total disability rating through November 30, 2001, for 
convalescence from surgical treatment for service-connected 
left ankle disability, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.30 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating for his service-connected disability.  
The December 2001 RO letter informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the law and regulation have 
been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004).  In the 
present case, VCAA notice was provided in December 2001 and 
the initial rating decision was issued in July 2002.  Thus, 
the VCAA notice was timely.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  As the record reflects that 
the veteran has been afforded multiple VA examinations, the 
Board finds that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to these issues.  Under these circumstances, the 
Board finds no further action is necessary to assist the 
veteran with the claim.

Analysis

In determining whether the veteran is entitled to an 
extension of a temporary total convalescent rating, the 
applicable regulation reads as follows:  

A total disability rating (100 percent) 
will be assigned without regard to other 
provisions of the rating schedule when it 
is established by report at hospital 
discharge (regular discharge or release 
to non-bed care) or outpatient release 
that entitlement is warranted under 
paragraph (a) (1), (2) or (3) of this 
section effective the date of hospital 
admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 
months from the first day of the month 
following such hospital discharge or 
outpatient release. The termination of 
these total ratings will not be subject 
to § 3.105(e) of this chapter. Such total 
rating will be followed by appropriate 
schedular evaluations. When the evidence 
is inadequate to assign a schedular 
evaluation, a physical examination will 
be scheduled and considered prior to the 
termination of a total rating under this 
section. 

(a)	Total ratings will be assigned under 
this section if treatment of a service-
connected disability resulted in: 

(1)	Surgery necessitating at least 
one month of convalescence 
(Effective as to outpatient surgery 
March 1, 1989.) 

(2)	Surgery with severe 
postoperative residuals such as 
incompletely healed surgical wounds, 
stumps of recent amputations, 
therapeutic immobilization of one 
major joint or more, application of 
a body cast, or the necessity for 
house confinement, or the necessity 
for continued use of a wheelchair or 
crutches (regular weight-bearing 
prohibited). (Effective as to 
outpatient surgery March 1, 1989.) 

(3)	Immobilization by cast, without 
surgery, of one major joint or more. 
(Effective as to outpatient 
treatment March 10, 1976.)

A reduction in the total rating will not 
be subject to § 3.105(e) of this chapter.  
The total rating will be followed by an 
open rating reflecting the appropriate 
schedular evaluation; where the evidence 
is inadequate to assign the schedular 
evaluation, a physical 
examination will be scheduled prior to 
the end of the total rating period.

(b)	A total rating under this section 
will require full justification on the 
rating sheet and may be extended as 
follows:

(1)	Extensions of 1, 2 or 3 months 
beyond the initial 3 months may be 
made under paragraph (a) (1), (2) or 
(3) of this section.

(2)	Extensions of 1 or more months 
up to 6 months beyond the initial 6 
months period may be made under 
paragraph (a) (2) or (3) of this 
section upon approval of the 
Adjudication Officer.

38 C.F.R. § 4.30 (2003). 

The Board notes that the veteran underwent surgery for his 
left ankle on April 13, 2001.  At that time, the treating 
physician noted that the surgery would require at least three 
months of protected weightbearing which would prevent the 
veteran from working.  As a result, the RO, by way of a 
rating decision dated in May 2001 granted a temporary total 
evaluation for the period of April 13, 2001 to August 1, 
2001.

Questionnaires completed by the veteran's VA treating 
physician and physical therapist dated July 2001, August 
2001, September 2001, October 2001 and November 2001 all note 
that the veteran was unable to work during this time period 
because of pain with weightbearing.  The veteran's medical 
records also note that during this time period the veteran 
also alternatively used a cane, crutches or a brace to 
ambulate.  A letter dated in September 2001 from Dr. Scatena 
noted that the veteran was unable to perform the duties of 
his job due to his surgery and rehabilitation.  He stated 
that the veteran continued to have pain and an inability to 
perform the duties of his job and that he would require a 
minimum of two months recovery time before returning to full 
duty.

The Board believes the overall evidence supports the 
September 2001 opinion by Dr. Scatena that an additional two 
months convalescence would be required.  The evidence is 
significant in that it shows that regular weight bearing was 
not medically recommended.  Viewing the record in the light 
most favorable to the veteran, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the record 
supports an extension of the temporary total convalescent 
rating through November 30, 2001.

Based on the record as it stands, the Board is unable to 
determine whether an extension is warranted beyond that date.  
The veteran has apparently undergone subsequent surgical 
procedures on the left ankle in June 2002 and January 2004.  
It is not clear whether the RO has considered the appropriate 
rating or ratings based on evidence subsequent to November 
2001, and the Board therefore finds that appellate review of 
the period beyond November 30, 2001, is not appropriate at 
this time pending actions set forth in the remand section of 
this decision. 


ORDER

Entitlement to a temporary total rating through November 30, 
2001, for convalescence from left ankle surgery is warranted.  
To this extent, the appeal is granted. 


REMAND

In February and May 2004, the Board received medical evidence 
pertaining to the veteran's service-connected left ankle 
disability.  Additional medical evidence was received from 
the veteran's representative in June 2004.  The RO has not 
reviewed any of the new evidence, and the veteran has not 
waived preliminary review by the RO.  

With the above in mind, the Board notes that the United 
States Court of Appeals for the Federal Circuit recently 
invalidated a VA regulation which allowed the Board to 
develop evidence.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One reason 
for the Federal Circuit's ruling appears to be that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  In view of the Federal Circuit's holding, it appears 
that preliminary review of the new evidence by the RO is 
necessary before the Board may proceed with appellate review.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should take any necessary 
action to ensure that the veteran has 
been furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for a 
VA examination for the purpose of 
ascertaining the current severity of his 
service-connected left ankle disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should clearly report all 
examination findings to allow for 
application of VA's diagnostic criteria 
for left ankle disability.  

3.  After undertaking any additional 
development deemed necessary by the RO, 
the RO should review the expanded record 
(to include all evidence received since 
the October 2002 statement of the case) 
and determine a) if a temporary total 
rating is warranted beyond November 30, 
2001, and b) if a higher disability 
rating is warranted after the end of the 
temporary total rating period.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be given an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



